Title: From John Adams to Josiah, III Quincy, 16 July 1798
From: Adams, John
To: Quincy, Josiah, III


				
					Dear Sir:—
					Philadelphia, July 16, 1798.
				
				I have received and read with great pleasure your brilliant oration. It is as sensible as it is eloquent. It is one of the most precious morsels that our country has produced upon such occasions. I hope it will be the means of bringing you forward out of that domestic repose in which you seem to place too much of your delight. I cannot blame you, however.

I love you the better for the motto on your title-page. It is an amiable tribute from such a son to such a father. My compliments to Mrs. Quincy.

I am, dear sir, yours, &c.,
				
					John Adams.
				
				
			